 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8   JAMES ANTHONY WILLIAMS,

 9                                  Plaintiff,                CASE NO. C18-183 RSL-BAT

10             v.                                             ORDER ADOPTING REPORT AND
                                                              RECOMMENDATION
11   BRUCE C. GAGE, et al.,

12                                  Defendants.

13          The Court, having reviewed Plaintiff’s complaint, defendants’ motion to dismiss or for a
14   more definite statement, the Report and Recommendation of the Honorable Brian A. Tsuchida,
15   United States Magistrate Judge, and the remaining record, does hereby find and ORDER:
16       (1)    The Court ADOPTS the Report and Recommendation.
17       (2)    Defendants’ motion to dismiss for failure to comply with Federal Rule of Civil
                Procedure 8(a)(2), Dkt. 26, is DENIED.
18
         (3)        Defendants’ motion for a more definite statement under Federal Rule 12(e), Dkt. 26, is
19                  GRANTED. Plaintiff’s Amended Complaint should contained numbered paragraphs
                    and include the following information:
20                   a. The name of each defendant and the accusations against him or her;
                     b. The approximate date, including the year, that these events occurred;
21                   c. Exhibits, if submitted, related only to the individuals and incidents named in the
                         Amended Complaint.
22
         (4)        Plaintiff must file an Amended Complaint no later than 21 days after the date of this
23                  Order. The Clerk is DIRECTED to provide plaintiff with the necessary complaint
                    forms. Plaintiff is forewarned that failure to file a timely Amended Complaint may


     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1            subject this matter to dismissal without prejudice for failure to comply with a court
              order and failure to prosecute.
 2
        (5)   The Court DENIES at this time defendants’ motion to consolidate this case with C18-
 3            46-RAJ-BAT and C18-218-JCC-MAT. Defendants may renew their motion to
              consolidate after the Court has resolved any dispositive motions on the Amended
 4            Complaint.

 5      (6)   This case remains referred to Judge Tsuchida for pretrial proceedings.

 6
          Dated this 2nd day of October, 2018.
 7

 8                                                       A
                                                         ROBERT S. LASNIK
 9                                                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
